Citation Nr: 1452276	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-34 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for peripheral neuropathy in the upper extremities, to include as due to toxic herbicide exposure and a service-connected disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.  He has been in receipt of a total disability rating based on individual unemployability since May 25, 2011.  

This matter is on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

While the Veteran has asserted that his peripheral neuropathy is related to toxic herbicide exposure, he has since been service-connected for diabetes mellitus.  Since it is known that a common symptom of diabetes mellitus is peripheral neuropathy, the Board will consider entitlement as secondary to a service-connected disability as well.  Brannon v. West, 12 Vet. App. 32, 35 (1998) (it is VA policy that a veteran's claims be interpreted broadly, in order to maximize the benefits available to him or her).

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

Peripheral neuropathy in the upper extremities is not clinically shown at this time. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for peripheral neuropathy in the upper extremities, to include as due to toxic herbicide exposure and a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2008, the Veteran submitted a claim seeking entitlement to service connection for peripheral neuropathy in the extremities, to include as secondary to toxic herbicide exposure.  In a June 2014 rating decision, the RO granted service connection for neurological symptoms in the lower extremities as secondary to his service-connected diabetes mellitus.  That aspect of the claim is no longer on appeal.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, as peripheral neuropathy is not one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Regarding the Veteran's asserted toxic herbicide exposure, VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, B-cell leukemias, respiratory cancers and, as potentially relevant here, acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

After reviewing the evidence of record, the Board determines that service connection is not warranted, as a neurological disorder to the upper extremities is not clinically shown.  Specifically, there are occasions, such as in May 2010, where "neuropathy" is noted.  However, on such occasions, there was no indication whether these symptoms included the upper extremities or not. 

On the other hand, there are numerous detailed neurological examinations which specifically note the absence of neurological symptoms in the upper extremities.  For example, at an evaluation in September 2002, the Veteran's motor symptoms were without atrophy or weakness, his sensation was intact and deep tendon responses were normal.  A later evaluation in September 2004 indicated that his reflexes in the biceps and triceps were again normal.  

Significantly, the Veteran underwent a VA examination in September 2011 that was specifically directed toward his neurological complaints.  On that occasion, the Veteran stated that he was first diagnosed with peripheral neuropathy in 2003, although he did not specify whether he meant the upper or lower extremities.  However, at the time of the VA examination, he complained only about the neuropathy in the lower extremities.  In fact, he specifically denied symptoms such as pain (constant or intermittent), paresthesias or numbness in the upper extremities.  
Moreover, a thorough neurological examination failed to observe any neurological abnormalities in the upper extremities.  Specifically, his strength, deep tendon reflexes and sensory functioning were entirely normal.  

Simply stated, while there are indications of this issue arguably in the record, the best evidence in this case provides highly probative evidence against this claim. 

As a consequence, the Board must conclude that the Veteran does not currently have any neurological abnormalities in the upper extremities at this time or during any period on appeal.  Therefore, there is not a "diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

In arriving at this conclusion, the Board has also considered the statements made by the Veteran regarding his neurological symptoms.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this regard, the Veteran is not competent to provide testimony regarding the etiology of neurological disorders as they are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  However, he is competent discuss symptoms, as he is able to sense them in his own body.  

Here, however, the Veteran's statements regarding vague, non-specific neurological symptoms are insufficient to establish that the he has ever experienced an actual neurological disorder in the upper extremities.  In fact, other than his original claim in April 2008, he has never mentioned the presence of neurological symptoms in the upper extremities.  On the other hand, he specifically denied such symptoms at his VA examination in September 2011.  

As a result, the Board concludes that a neurological disorder in the upper extremities has not been shown during the period on appeal and, as such, service connection is not warranted.  Moreover, in view of this determination, the issues of whether such a disorder may be related to toxic herbicide exposure or a service-connected disability need not be addressed.  




VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, the Veteran was provided a notice letter informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  While the RO was unable to acquire some of the Veteran's VA treatment records, as well as records submitted to the Social Security Administration, the Board is satisfied that a diligent effort has been made to acquire them.  

The Veteran has also been provided with a VA examination.  Upon review of the examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for peripheral neuropathy in the upper extremities, to include as due to toxic herbicide exposure and a service-connected disability, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


